Battue, J. Charlie Jones was indicted for stealing cotton, and was convicted. He moved for a new trial because the verdict of the jury was contrary to the law and the evidence, and because he had, since his trial, discovered evidence which impeaches the credibility of the principal witness that testified against him. The court overruled his motion, and he appealed. The evidence was sufficient to sustain the verdict in this court. It has often been held by this court that, as a general rule, “newly discovered evidence that goes only to impeach the credit of a witness is no ground for a new trial.” Wallace v. State, 28 Ark. 531; Minkwitz v. Steen, 36 Ark. 260; Campbell v. State, 38 Ark. 498; Walker v. State, 39 Ark. 221; Redman v. State, 40 Ark. 445; Foster v. State, 45 Ark. 328; Holt v. State, 47 Ark. 196; Hudspeth v. State, 55 Ark. 324. The newly discovered evidence in the case at bar is no exception to the general rule. Judgment affirmed. Bunn, C. J., and Hughes, J., absent.